Citation Nr: 0844614	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-37 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability, to include patellofemoral pain syndrome.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected trigeminal neuralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty for training from June 1990 
to November 1990 and on active duty from April 1993 to 
October 2001.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In June 2007 the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  

The Board notes that the veteran's appeal had originally 
included the issues of entitlement to service connection for 
chronic back pain, right foot strain/fracture and for right 
and left ankle pronation/pain.  However, during the pendency 
of the appeal, a March 2008 rating decision granted service 
connection for these disabilities.   Therefore, the issues of 
entitlement to service connection for chronic back pain, 
right foot strain/fracture and for right and left foot 
pronation/pain no longer remain in appellate status, and no 
further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board's June 2007 remand directed that the 
veteran be afforded a VA orthopedic examination to determine 
the etiology of any currently diagnosed bilateral knee 
disability and whether such disability had its onset in 
service or is otherwise related to his service.  

Although the veteran was afforded a VA orthopedic examination 
in October 2007, and although the orthopedic examiner stated 
that patellofemoral syndrome in both knees was improved, the 
examiner did not address the etiology of the veteran's 
bilateral knee disability, and did not address the specific 
questions posed in the remand.  As a result, a remand is 
required for compliance with the Board's remand.  Stegall v. 
West, 11 Vet. App 268 (1998).

Likewise, the June 2007 remand directed that the veteran be 
provided another VA neurological examination to assess the 
current severity of the veteran's service-connected 
trigeminal neuralgia, to include an opinion as to whether the 
disability had unilateral or bilateral involvement.  The 
veteran was afforded a VA neurological examination in October 
2007, at which time his disability was assessed as mild.  
Unfortunately, however, the examiner had indicated an MRI of 
the brain would be ordered, and in a subsequent November 2007 
addendum, the examiner further indicated that he needed 
clarification that required commentary from an interpreting 
radiologist.  There is no evidence of record that either the 
MRI was done or that the neurologist was able to get 
clarification in order to offer a more informed opinion 
regarding the severity of the veteran's service-connected 
disability.  All necessary studies should be performed and 
the neurological examiner should be asked to again provide an 
opinion as to whether the veteran's trigeminal neuralgia has 
unilateral or bilateral involvement and whether it more 
closely resembles a mild, moderate or severe incomplete 
paralysis.  Pursuant to the VA's duty to assist, such an 
examination is necessary to adjudicate the veteran's claims.  
See 38 U.S.C.A § 5103A (West 2002); Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should again be afforded 
a VA orthopedic examination to determine 
the current nature and etiology of any 
current bilateral knee disability, to 
include bilateral patellofemoral pain 
syndrome, found to be present.  All 
necessary special studies or tests should 
be accomplished.  The examiner that is 
designated to examine the veteran must 
review the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The examiner should 
clearly indicate if the veteran has a 
currently diagnosed bilateral knee 
disability, and if so, offer an opinion 
as to whether it is at least as likely as 
not that any currently diagnosed 
bilateral knee disability was caused by 
or had its onset during service.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

2.  Additionally, the veteran should be 
afforded another VA neurological 
examination to determine the current 
extent and severity of his service-
connected trigeminal neuralgia.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination and the examination report 
should indicate that the examiner 
reviewed the veteran's claims file.  All 
indicated tests and studies should be 
conducted, to include a MRI study and any 
relevant radiological determinations 
regarding whether the trigeminal nerve 
might be compressed by the right sphenoid 
sinus cyst.  All symptoms of the service-
connected disability should be described, 
and all clinical findings should be 
reported in detail.  The examiner should 
discuss whether the veteran's trigeminal 
neuralgia has unilateral or bilateral 
involvement and if there is evidence of 
any associated tic douloureux as a result 
of his trigeminal neuralgia.  The 
examiner should further discuss whether 
the veteran's trigeminal neuralgia more 
closely resembles a mild, moderate or 
severe incomplete paralysis.  If it is 
determined that he has tic douloureux, 
the examiner should discuss whether such 
disability more closely resembles 
complete paralysis.  A rationale should 
be provided for all opinions offered.

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for bilateral 
patellofemoral pain syndrome, as well as 
his claim for an increased initial 
disability rating for trigeminal 
neuralgia, to include, if appropriate, 
consideration of application of the 
bilateral factor.  If the issues on 
appeal remain denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After they have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




